UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 11, 2015 Commission File Number Registrant; State of Incorporation; Address and Telephone Number IRS Employer Identification No. 1-11459 PPL Corporation (Exact name of Registrant as specified in its charter) (Pennsylvania) Two North Ninth Street Allentown, PA18101-1179 (610) 774-5151 23-2758192 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 7 - Regulation FD Item 7.01 Regulation FD Disclosure On March 11, 2015, PPL Corporation ("PPL") issued a press release announcing that the Pennsylvania Public Utility Commission has approved the application of Interstate Energy Company ("Interstate") and PPL's wholly owned subsidiary, PPL Electric Utilities Corporation, to transfer the indirect 100 percent ownership of Interstate from PPL to Talen Energy Corporation ("Talen Energy").As previously reported, approval of the transfer is a condition to completion of the transactions to spin off and combine the competitive generation business of PPL's wholly owned subsidiary, PPL Energy Supply, LLC, with the generation assets of RJS Power Holdings LLC to form Talen Energy, a new, publicly traded, independent power producer. A copy of the press release is furnished as Exhibit 99.1 hereto. Section 9 - Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits (d) Exhibits 99.1 - Press Release, dated March 11, 2015, referred to above. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PPL CORPORATION By: /s/ Stephen K. Breininger Stephen K. Breininger Vice President and Controller Dated:March 11, 2015
